Citation Nr: 1816464	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an upper and lower back disorder.

2.  Entitlement to service connection for a neck disorder.
 
3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a left arm disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.  In June 2016, the Board remanded the appeal for additional development and it now returns for further appellate consideration.

The Board observes that, following the issuance of the December 2017 supplemental statement of the case, the Veteran submitted additional evidence in support of his appeal. Pursuant to section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, such evidence is subject to initial review by the Board. However, the Board notes that additional private treatment records were subsequently obtained by the Agency of Original Jurisdiction (AOJ). The Veteran has not waived AOJ consideration of such evidence. However, as such records are irrelevant to the Veteran's claims on appeal, there is no prejudice to him in the Board proceeding with a decision on such matters at this time. 

Moreover, the Veteran is advised that a claim for benefits submitted after March 24, 2015, must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017). Thus, if he wishes to file a claim, such as for an increased rating for his service-connected pseudofolliculitis barbae, he should file said claim on an appropriate form with the AOJ.

FINDINGS OF FACT

1. An upper and lower back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

2. A neck disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

3. A right arm disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.

4. A left arm disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of service discharge.


CONCLUSIONS OF LAW

1. The criteria for service connection for an upper and lower back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for a neck disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a right arm disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. The criteria for service connection for a left arm disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

While the Veteran argued that VA failed in its duty to assist with regard to assisting him in obtaining outstanding records and obtaining an opinion addressing whether his claimed disorder are related to his military service, which will be discussed herein, neither he nor his representative has alleged any other deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed upper and lower back, neck, and bilateral arm disorders (see August 2013 VA examination) are the result of an injury sustained while playing football during his period of active service.

In this regard, the Veteran's service treatment records (STRs) reveal that, in January 1973, he complained of his back, neck, and arms hurting after he got hit playing football that day and an impression of muscle spasms were noted. Thus, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed upper and lower back, neck, and bilateral arm disorders to his military service, to include his in-service football injury. However, upon review of the evidence, the Board finds that service connection for such disorders is not warranted. 

Specifically, the Veteran was afforded VA examinations in August 2013 in connection with his claims. At such time, the examiner noted diagnoses of thoracolumbar muscle spasm, lumbar strain, cervical degenerative disc disease (DDD), neck muscle spasms, and bilateral shoulder muscle spasms. With regard to the back and neck disorders, the examiner opined that it was not at least as likely as not that the Veteran's thoracolumbar pain, which was most likely myofascial pain versus degenerative arthritis, was connected to his military service, and that it was not at least as likely as not that the Veteran's cervical DDD was connected to his military service. In support thereof, the examiner noted that the January 1973 STR indicated a diagnosis of muscle spasm for the thoracolumbar spine and the cervical spine with a progress note plan to return if symptoms continued. The examiner explained that there was no further documentation during the Veteran's military service or within one year of his separation from service to substantiate a chronic back or neck condition. The examiner also explained that the diagnosis of muscle spasm was an acute condition that would most likely resolve and did not qualify as a chronic disabling condition.  

With regard to the Veteran's bilateral arm disorder, the examiner opined that it was at least as likely as not that the Veteran's bilateral shoulder degenerative arthritis was connected to his military service. The Board finds that, although the August 2013 examiner gave a positive opinion, the rationale for such opinion indicates otherwise. In this regard, a medical examination report must be read as a whole in determining its adequacy. The Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination. Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (citing Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).

Specifically, the examiner again noted that the Veteran's STRs supported a diagnosis of muscle spasm for the bilateral shoulders in January 1973 with a progress note plan to return if symptoms continued. However, there was no further documentation during service or within one year of separation from service to substantiate a chronic shoulder condition. The examiner further explained that a diagnosis of a muscle spasm was an acute condition that would most likely resolve and did not qualify as a chronic disabling condition. Thus, the Board finds that the examiner most likely intended to write that "it is not at least as likely as not" to indicate that the Veteran's bilateral arm condition was not related to his military service. The Board has reached this conclusion based on the opinion's rationale, which would not support a positive opinion.

Moreover, with regard to the Veteran's back, neck, and bilateral arm disorders, the examiner also noted that the Veteran reported he had post-service two injuries, to include a severe car crash in 1989 and a right ankle injury in 1990. The examiner explained that such were more likely the etiology of the Veteran's current back, neck, and shoulder complaints since severe trauma could manifest into arthritis. 

The Board notes that in a December 2017 statement, the Veteran stated that VA failed in its duty to assist by not including opinions as to whether there was any possible relationship between his prior upper and lower back, neck, and bilateral shoulder problems in the previous medical examinations. However, the August 2013 VA examiner addressed such concerns in her opinions. 

Therefore, the Board accords great probative weight to the August 2013 opinions regarding whether the Veteran had an upper and lower back, neck, and bilateral arm disorder directly related to his military service, to include his in-service football injury, as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's lay statements and medical records, to include his STRs, and provided a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Thus, the Board accords great probative weight to the August 2013 opinions. Notably, there are no contrary medical opinions.

The Board acknowledges that the Veteran believes that he has an upper and lower back, neck, and a bilateral shoulder disorder that is directly related to his military service. However, while lay persons are competent to provide opinions on some medical issues, in this case, the causes of such disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed upper and lower back, neck, and bilateral arm disorders is a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Accordingly, the Veteran's opinion as to the etiology of such disorders is not competent evidence and, consequently, is afforded no probative weight.

Furthermore, the evidence of record fails to demonstrate that the Veteran had arthritis that manifested within one year of his separation from service. In this regard, the August 2013 VA examiner explained that the Veteran had two post-service injuries in 1989 and 1990 that were more likely the etiology of his claimed disorders since severe trauma could manifest into arthritis. Additionally, such injuries occurred more than 15 years after the Veteran's separation from service. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for arthritis is not warranted. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Moreover, the Board notes that, throughout the appeal period, the Veteran has identified medical treatment records, to include records from Nuremberg Hospital, Nazareth Hospital, and the Philadelphia VA Medical Center (VAMC) that are related to his claims on appeal. However, the Veteran has been informed that such records are unavailable. See May 3, 2017 and May 11, 2017 correspondence; October 2017 supplemental statement of the case. The Board also notes that the Veteran submitted a VA Form 21-4142 in January 2018 to obtain records from Albert Einstein Hospital, Lady of Lourdes Nazareth Hospital, and VA records at the National Personnel Records Center. With regard to Nazareth Hospital, as mentioned previously, the Veteran has been notified that such records are unavailable. He also acknowledged that such records were unavailable at the May 2015 Board hearing. Furthermore, in January 2018, the Veteran requested VA to issue funds to obtain the records he identified in his VA Form 21-4142; however, VA's duty to assist does not consist of paying for records even if the records did exist. There is also no indication that the Veteran has missing STRs or military personnel records held at the National Personnel Records Center.  Additionally, while the AOJ advised the Veteran that it had not received a response from Albert Einstein Hospital in February 2018, such records were obtained that same month. Nonetheless, such medical records are unrelated to the Veteran's claims on appeal and do not contain a nexus linking the Veteran's currently diagnosed disorders to his military service. 

Therefore, the Board finds that an upper and lower back, neck, and/or a bilateral arm disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of discharge from active duty. Consequently, service connection for such disorders is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claims on appeal. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.



ORDER

Service connection for an upper and lower back disorder is denied. 

Service connection for a neck disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a left arm disorder is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


